PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 11,077,284
Issue Date: August 3, 2021
Application No. 16/036,971
Filing or 371(c) Date: 17 Jul 2018
Attorney Docket No. 7757-1805062

:
:
:	DECISION ON REQUEST
:                    FOR REFUND
:
:



This is a decision on the request for refund received November 8, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $70, stating in part that “[a]pplicant received an incomplete Acknowledgment receipt on Aug. 2, 2021.  On August 24, 2021, the . . . attorney spoke with . . . OPLA, who indicated that the . . . Office was unable to locate the documents . . . the USPTO system automatically deducted the fees, without verifying whether the documents are received”. 

A review of the Office records for the above-identified application, a payment of $70 for a petition was received on August 2, 2021.  The Image File Wrapper does not show that a filing of a Petition to Withdraw from Issue was received.  Therefore, the petition fee is not necessary.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $70 will be refunded to petitioner’s credit card account.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions